Name: COMMISSION REGULATION (EC) No 286/98 of 3 February 1998 providing for the rejection of applications for export licences in relation to certain products falling within the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  trade policy;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities 4. 2. 98L 28/18 COMMISSION REGULATION (EC) No 286/98 of 3 February 1998 providing for the rejection of applications for export licences in relation to certain products falling within the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef (1), as last amended by Regulation (EC) No 2634/ 97 (2), Having regard to Commission Regulation (EC) No 1445/ 95 of 26 June 1995 laying down special rules for the application of the system of import and export licences for beef and repealing Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EC) No 260/98 (4), and in particular Article 10 thereof, Whereas the quantity covered by applications for advance fixing of refunds for certain boned meats is greater than that normally disposed of; whereas it has therefore been decided to reject all applications for export licences for these products made between 29 January to 3 February 1998, HAS ADOPTED THIS REGULATION: Article 1 In accordance with Article 10 (2) of Regulation (EC) No 1445/95, applications for export licences with advance fixing of refunds for products falling within product codes 0201 30 00 9150 and 0202 30 90 9400 made between 29 January and 3 February 1998 shall be rejected. Article 2 This Regulation shall enter into force on 4 February 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 24. (2) OJ L 356, 31. 12. 1997, p. 13. (3) OJ L 143, 27. 6. 1995, p. 35. (4) OJ L 25, 31. 1. 1998, p. 42.